By the Court.
The nature of the question at issue between the parties, whether Simonds was the agent of the defendant, or was the principal in the sale, would of itself open pretty broadly the evidence of the course of business as conducted by these persons. But the plaintiff had, by the evidence introduced by him, endeavored to charge the defendant as principal, by proving that other sales of milk, nominally made to Simonds, had been assumed by the defendant as the responsible party. This rendered it proper for the defendant, in order to rebut the evidence of the plaintiff, tending to show the agency of Simonds, to show on his part that Simonds was in the habit of buying milk on his own account, and that the defendant in these cases only became obligated as surety, *267Simonds being the principal. This evidence was, in the opinion of the court, under the circumstances of the case and the course of the plaintiff’s evidence, admissible.

Exceptions overruled.